DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchan (US 20140064177) view of Hua et al. (US 2018/0255438).
Regarding claim 1, Anchan discloses a communication method (P:0007 and fig. 10) for a wireless communication system (P:0007, fig. 9 and fig. 10), comprising: receiving, by a network side device (application server) (fig. 5B number 170 and fig. 8 number 800 and P:0102), group data  (information associated with the area 900 along with a list of group members) (P:0107 lines 20-24) transmitted by a transmitter device (call originator) (fig. 5B number 520 and P:0107 lines 1-10) through an uplink channel (fig. 5B number 552,  P:0074 lines 14-18 and P:0107 lines 1-10),  obtain a target cell  (based upon cell site information and/or by the call originator allocating a sector ID/cell site ) (fig. 9 numbers 900,  P:0107 lines 1-10,  P:0108 lines 1-8 and P:0108 lines 29-32, i.e. For example, the application server 170 may 



Regarding claim 16, Anchan discloses an electronic device (application server) (fig. 5B number 170 and fig. 8 number 800 and P:0102), comprising: one or more processors (P:0108 and fig. 8 number 801 and P:0102); and storage (memory) apparatus (P:0108 and fig. 8 number 803 and P:0102), configured to store one or more programs, the one or more programs, when executed by the one or more processors (P:0108), causing the electronic device (fig. 9 number 170),  to  receive group data (information associated with the area 900 along with a list of group members) (P:0107 lines 20-24) transmitted by a transmitter device (call originator) (fig. 5B number 520 and P:0107 lines 1-10) through an uplink channel (fig. 5B number 552,  P:0074 lines 14-18 and P:0107 lines 1-10),  obtain a target cell  (based upon cell site information and/or by the call originator allocating a sector ID/cell site ) (fig. 9 numbers 900,  P:0107 lines 1-10,  P:0108 lines 1-8 and P:0108 lines 29-32, i.e. For example, the application server 170 may determine from the static or determined network mapping 910 that the group members fall under the coverage area of eNode B1 (eNB1) 932 (cell site) and would thus request the BM-SC 950 set up the bearers within MME/MCE 940 for eNB1 932) to which the group data is to be transmitted (P:0107, P:0108 lines 1-8 and P:0108 lines 29-32) and a target transmission mode (i.e. broadcasting can be established from static mapping 910 between eNBs 930); (P:0108 lines 1-8, and/or by the user selecting a geographic area to be targeted for a broadcast communication, P:0107 lines 1-10) and transmit, based on the target transmission mode (broadcasting) (P:0108 lines 1-10), the group data to the target cell (i.e. the target area with the sector ID/cell site and/or eNB1 932) (P:0107 lines 1-10, P:0108 lines 1-10 and P:0108 lines 29-32).   Anchan differs from claim 16 of the present invention in that it do not explicit disclose transmitting to the target cell through a downlink channel, for reception    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Anchan  with the electronic device comprise one or more processors; and storage apparatus, configured to store one or more programs, the one or more programs, when executed by the one or more processors, causing the electronic device and transmitting to the target cell through a downlink channel, for reception by a receiver device in order for the application server to process received group data and cell site identification information from the originating user and forwarded a group call to group members within the target area based upon cell site identifier information within the area using a broadcasting service, as taught by Hua et al.. 


Regarding claim 20, Anchan discloses a non-transitory computer-readable storage medium (memory) (fig. 8 number 802), storing a plurality of computer programs, the computer programs, when executed by one or more processors of an electronic device (application server) (fig. 5B number 170 and fig. 8 number 800 and P:0102), causing the electronic device to: to  receive group data (information associated with the area 900 along with a list of group members) (P:0107 lines 20-24) transmitted by a transmitter device (call originator) (fig. 5B number 520 and P:0107 lines 1-10) through an uplink channel ..

5.	Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchan (US 20140064177) view of Hua et al. (US 2018/0255438) as applied to claims 1 and 16 above and in further view of Balasubramanian et al. (US 2019/023032).  
	Regarding claims 2 and 17, Anchan  discloses a user select a geographic area 900 that includes one or more group members in the region (P:0107 lines 1-10) , allocating a sector ID/ cell site to be delivered (indicate and/or communicated) to an application server 170 (P:0107 lines 1-10 and P:0107 lines 20-24).  The combination of Anchan and Hua et al. differs from claims 2 and 17 of the present invention in that they do not explicit disclose obtaining an indication message transmitted by the transmitter device; and determining a target transmission mode according to the indication message.  Balasubramanian  teaches the source UE 115 may send a request for a group call to either the base station 105-a or the local server 205 (P:0124).  In some cases, the request for the group call may indicate one or more attributes of the associated broadcast session or broadcast data (P:0124).  For example, the request for the group call may indicate a group identifier corresponding to a group of UEs, an amount of data for broadcast, a data rate, a type of data for broadcast (e.g., data, voice, or video), content for the broadcast data, a bandwidth for the broadcast data, a data rate for the broadcast data, or one or more other attributes of the requested group call (P:0124).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the combination of Anchan and Hua et al. with obtaining an indication message transmitted by the transmitter device; and determining a target transmission mode according to the indication message in order for the application server to allow the originator user to indicate where the group call is to be sent and one or more attributes on such as voice or data or video to be sent within the broadcast to the group members within the target area,  as taught by Balasubramanian.  

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchan (US 20140064177) view of Hua et al. (US 2018/0255438) and Balasubramanian (US 2019/023032) as applied to claims 1, 2 above and in further view of Gill et al. (US 2005/0288050).  
Regarding claim 4, the combination of Anchan , Hua et al. and Balasubramanian differs from claim 4 of the present invention in that they do not explicit disclose obtaining, by the network side device, the indication message from a designated packet header of a data packet transmitted by the transmitter device.  Gill et al. teaches obtaining from a base station, by application server (P:0027), a packet data message from a data packet header transmitted by a wireless device (P:0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Anchan , Hua et al. and Balasubramanian with obtaining, by the network side device, the indication message from a designated packet header of a data packet transmitted by the transmitter device in order for the application server to determine if broadcast voice communication and/or internet communication via the received packet header is to be delivered to group members within the targeted area originated by the originating user, as taught by Gill et al.. 

7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchan (US 20140064177) view of Hua et al. (US 2018/0255438) as applied to claim 10 above and in further view of Tanaka et al. (US 6,157,622).
Regarding claim 13, the combination of Anchan and Hua et al. differs from claim 13 of the present invention in that it they do not explicit disclose a data packet header of the group data carries group information, the group information being used for determining, by the receiver device, whether the group data is data transmitted to the receiver device.  Tanaka et al. teaches a data packet header  is received by a receiving section (fig. 4 number 260) of a terminal device (fig. 4 and col. 6 lines 67 through col. 7 line 14) of the group data carries group identifier (col. 6 lines 67 through col. 7 line 14) , the group   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Anchan and Hua et al. with a data packet header of the group data carries group information, the group information being used for determining, by the receiver device, whether the group data is data transmitted to the receiver device in order for members of the group within the target area to know if the broadcast group call is intended for them, as taught by Tanaka et al..  

8.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchan (US 20140064177) view of Hua et al. (US 2018/0255438) as applied to claim 1 above and in further view of Wang et al. (WO 2017/041827).
Regarding claim 15, the combination of Anchan and Hua et al. differs from claim 15 of the present invention in that it they do not explicit disclose the target transmission mode comprises unicast, broadcast, and multicast.  Wang et al. teaches a transmission mode consist of an unicast, broadcast, and multicast for sending content to a cell (page 1 lines 12-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Anchan and Hua et al. with the target transmission mode comprises unicast, broadcast, and multicast in order for the application server to broadcast/multicast a group call to a plurality of group members within the cell or the application server sends an unicast message to an individual group member with in the cell, as taught by Wang et al..


Allowable Subject Matter
s 3, 5-9 and 11-12, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 the prior art of record fails to teach or suggest alone, or in combination obtaining, by the network side device, indication messages transmitted by the transmitter device for different data packets, to determine target transmission modes respectively corresponding to the different data packets.

Regarding claim 5 the prior art of record fails to teach or suggest alone, or in combination an Ethernet packet header of the data packet that is transmitted by the transmitter device is compressed before the data packet is transmitted, the designated packet header comprising a Service Data Adaptation Protocol (SDAP) header, a Packet Data Convergence Protocol (PDCP) header, or a Radio Link Control (RLC) header.

Regarding claim 6 the prior art of record fails to teach or suggest alone, or in combination obtaining, by the network side device, cell information about a cell in which user equipment is located; and transmitting, by the network side device, the cell information about the cell in which the user equipment is located to the transmitter device, for determining, by the transmitter device according to the cell information about the cell in which the user equipment as the receiver device is located, the target cell to which the group data is to be transmitted.

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination determining, by the network side device, a data radio bearer (DRB) used by the group data during 

Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination determining, by the network side device, a network slice in which the group data is located during transmission; and using, by the network side device, a cell and a transmission mode that are pre- configured to correspond to the network slice in which the group data is located during transmission as the target cell and the target transmission mode. 

Regarding claims 14 and 19, the prior art of record fails to teach or suggest alone, or in combination transmitting, by the network side device, different types of group data to a target device, in a case that the different types of group data use one DRB during transmission; and obtaining, by the network side device, a target cell that is determined by the target device and to which the different types of group data is to be transmitted and a target transmission mode used for transmitting the different types of group data to the target cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648